COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-10-091-CV

IN RE BRANDY ANN BOUNDS                                                 RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of habeas corpus and

is of the opinion that all relief should be denied. Accordingly, relator’s petition

for habeas corpus is denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: WALKER and MCCOY, JJ.

DELIVERED: March 30, 2010




   1
       … See Tex. R. App. P. 47.4.